PER CURIAM.
These writs arose out of removal proceedings whieh were instituted before the United States commissioner under an indictment filed in the United States District Court for the Northern District of Georgia, Atlanta Division. The petitioner was ordered removed on a warrant directing the marshal for the Southern District of New York to deliver the relator to the marshal of the United States District Court for the Northern District of Georgia. The indictment charged a conspiracy to commit an offense against the United States in that there should be introduced and carried into and upon the grounds and premises of the United States Penitentiary at Atlanta, Ga., contraband articles as narcotic drugs; that is, opium, morphine, cocaine, heroin, and other articles not permitted by the rules and regulations of the penal institution.
The identity of the petitioner was sufficiently established as the person named in the indictment in the Northern District of Georgia, and the indictment sufficiently states a violation of the criminal statute.
The order is affirmed upon the authority of U. S. ex rel. Scharlon v. Pulver, 54 F.(2d) 261 (C. C. A. 2); U. S. ex rel Mouquin v. Hecht, 22 F.(2d) 264 (C. C. A. 2); Beavers v. Henkel, 194 U. S. 73, 87, 24 S. Ct. 605, 48 L. Ed. 882.
Order affirmed.